IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

ROANOKE DIVISION
UNITED STATES OF AMERICA )
)
V. )
) Case No. 7:19-mj-00145-RSB
MICHAEL ALEXANDER BROWN )
)

NOTICE OF APPEARANCE OF COUNSEL

COMES NOW, Deborah Caldwell-Bono, counsel for Michael Alexander Brown, and
notes her appearance as attorney of record for Michael Alexander Brown and respectfully
requests that she be notified immediately upon the defendant’s apprehension.

Michael Alexander Brown, by counsel, further gives Notice that he is invoking his rights
under the 5" and 6" Amendments of the United States Constitution and hereby specifically
requests no interrogation of Michael Alexander Brown by any law enforcement office and/or
agency ‘specifically including, but not limited to, federal, state and/or local law enforcement
officersiand/or prosecutors and/or their agents.

Michael Alexander Brown hereby specifically invokes his 5 Amendment right to
remain silent and his 6" Amendment right to counsel.

Respectfully Submitted,

; By: /s/ Deborah S. Caldwell-Bono
Deborah S. Caldwell-Bono
Attorney at Law
Bar Number 20554
302 Washington Ave SW
Roanoke, VA 24016
(540) 345-9082
(540) 344-6039 (fax)

dcaldwellb@aol.com
Counsel for Defendant
CERTIFICATE OF SERVICE

I hereby certify that this 18th day of November 2019 I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification of such filing to
the all counsel of record.

s/ Deborah Caldwell-Bono
Deborah Caldwell-Bono
Attorney at Law

Bar Number 20554

302 Washington Ave SW
Roanoke, VA 24016

(540) 345-9082

(540) 344-6039 (fax)
dcaldwellb@aol.com
Counsel for Defendant
